IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN THE INTEREST OF: Y.W.-B., A MINOR            : No. 436 EAL 2020
                                                :
                                                :
PETITION OF: J.B., MOTHER                       : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court

IN THE INTEREST OF: N.W.-B., A MINOR            : No. 437 EAL 2020
                                                :
                                                :
PETITION OF: J.B., MOTHER                       : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court


                                        ORDER


PER CURIAM

      AND NOW, this 5th day of January, 2021, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


      (1)   Did the Superior Court err in creating a rule of law that violates Article
            1, Section 8 of the Pennsylvania Constitution, when it ruled that
            where a Pennsylvania Child Protective Services agency receives a
            report that alleges that a child is in need of services, and that there
            is a fair probability that there is evidence that would substantiate that
            allegation in a private home, where the record does not display a link
            between the allegations in the report and anything in that private
            home, then that government agency shall have sweeping authority
            to enter and search a private home?

      (2)   Did the Superior Court err in creating a rule of law that violates the
            Fourth Amendment of the United States Constitution, when it ruled
            that where a Pennsylvania Child Protective Services agency
            receives a report that alleges that a child is in need of services, and
            that there is a fair probability that there is evidence that would
            substantiate that allegation in a private home, where the record does
            not display a link between the allegations in the report and anything
            in that private home, and there was no showing of particularity, then
            that government agency shall have sweeping authority to enter and
            search a private home?